DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendments
This communication is in response to the amendments filed on 20 January 2021:
	Claims 1, 13 and 20 are amended.
	Claims 1-20 are pending.


Response to Arguments
In response to Applicant’s remarks filed on 20 January 2021:
a.	Applicant’s arguments regarding the previously made 35 U.S.C. 112(b) rejection on claim 20 has been fully considered and is deemed fully persuasive. The 35 U.S.C. 112(b) rejection on claim 20 has been withdrawn.
b.	Applicant’s arguments that Tuyls does not disclose “comparing addresses of cells having the programmed state with the sequence of addresses to determine whether a tampering event occurred at the array of cells based on an order of addresses in the sequence of addresses” has been fully considered but is deemed moot in view of the new grounds of rejection presented in this Office Action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-8, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over TUYLS et al. (U.S. PGPub. 2019/0147967), hereinafter Tuyls, in view of Nishibori et al. (U.S. Patent 4,740,835), hereinafter Nagasawa. 

	Regarding claim 1, Tuyls teaches A device for persistently storing event counts, the device comprising (Tuyls, Abstract, see “A programming device (110) arranged to obtain and store a random bit string in a memory device (100)…”):
	an array of cells, each cell in the array of cells configured to be programmed from an initial state to a programmed state to persistently encode data indicative of counter values associated with a particular event (Tuyls, Abstract, see “the memory device (100) comprising multiple one-time programmable memory cells (122), a memory cell having a programmed state and a not-programmed state, the memory cell being one-time programmable by changing the state from the not-programmed ;
	a sequence generator configured to generate, using a secret cryptographic key, a sequence of numbers arranged in a pseudorandom order, the sequence of numbers indicative of a sequence of addresses of cells in the array of cells (Tuyls, Paragraph [0092], see “the random number generator may use a pseudorandom number algorithm seeded by the content of a group of memory cells, say programmed in a previous iteration”) (Tuyls, Paragraph [0093], see “The random number generator may generate a permutation of addresses of the memory cells. For example, the memory cells may be consecutively numbered”, where “consecutively numbered” is being read as a sequence of numbers arranged in pseudorandom order, the sequence of numbers indicative of a sequence of addresses of cells in the array of cells); and
	an event counter module configured to:
		compare addresses of cells having the programmed state with the sequence of addresses to determine whether a tampering event occurred at the array of cells  (Tuyls, Claim 11, see “wherein the authentication unit is arranged to compute multiple hashes over multiple parts of the data in the multiple memory cells after the threshold criterion has been reached…and store the hash in the helper data memory of the memory device…compare the computed multiple hashes with the stored multiple hash in the helper data memory, and if a first and second computed hash which are computed over overlapping parts, differ from the corresponding two stored hashes, then trying a limited number of corrections to the overlapping data until at least one of the first and second computed hash computed over the corrected part equals the corresponding stored hash”, where “hash” is being read as comprising the addresses of cells having the programmed state to determine whether a tampering event occurred); and
		based on the determination, authenticate the array of cells or perform a countermeasure (Tuyls, Claim 11, see “if a first and second computed hash which are computed over 
	Tuyls does not teach the following limitation(s) as taught by Nagasawa: compare addresses of cells having the programmed state with the sequence of addresses to determine whether a tampering event occurred at the array of cells based on an order of addresses in the sequence of addresses.
	(Nagasawa, Column 3, Lines 59 – 65, see “FIG. 3 through 6 relate to the requisite data comparing operation…Addresses in a sequence as shown in FIG. 3 are applied to the address register 4c by the address section 6’ to which the negative pulse outputs are applied by controller 4f…”) (Nagasawa, Column 4, Lines 25 – 36, see “A PROM is used as the address section 6’ in order to reduce its vulnerability to tampering as compared to the address section 6 of FIG. 1…The signal from the controller triggers the PROM to output the address data and the check data bits to the address input register 4c in accordance with the timing shown in FIG. 3”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a programming device arranged to obtain and store a random bit string in a memory device, disclosed of Tuyls, by implementing techniques for wire-tap preventing, comprising of determining whether a tampering event occurs based on an order of addresses in the sequence of addresses, disclosed of Nagasawa.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for tamper resistant counters, comprising of determining whether a tampering event occurs based on an order of addresses in the sequence of addresses. This allows for better security management by making a comparison between the addresses of cells that have a programmed state and the sequence of addresses in memory to determine whether a tampering event occurred based on whether or not an invalid bit pattern is detected (Nagasawa, Column 4, Lines 25 – 36). 

Regarding claim 2, Tuyls as modified by Nagasawa teaches The device of claim 1, wherein the event counter module is configured to determine that the tampering event did not occur in response to a determination that the addresses of cells having the programmed state corresponding to a valid counter value indicated by the sequence of addresses (Tuyls, Paragraph [0156], see “The PUF implementation may check that the counter value in OTP matches with the version number in the signed helperdata. If the values don’t match, the key should not be output”).

Regarding claim 3, Tuyls as modified by Nagasawa teaches The device of claim 2, wherein a first valid counter value is represented by a first set of programmed cells (Tuyls, Paragraph [0057], see “in a first iteration, control unit 150 may set the burning energy to a first level, and program a first subset of the memory cells”), and wherein a second valid counter value is represented by a second set of programmed cells that includes the first set of programmed cells (Tuyls, Paragraph [0057], see “in a second iteration, control unit 150 may set the burning energy to a second level, and program a second subset of the memory cells. The first and second subset may or may not overlap… For example, the second subset may comprise the not-programmed memory cells of the first subset…the first and second subset may be equal, or even both equal to all multiple memory cells”).

Regarding claim 5, Tuyls as modified by Nagasawa teaches The device of claim 1, wherein each cell in the array of cells comprises a one-time programmable memory cell (Tuyls, Abstract, see “the memory device (100) comprising multiple one-time programmable memory cells (122)”).

Regarding claim 6, Tuyls as modified by Nagasawa teaches The device of claim 1, wherein, in response to a determination that the tampering event failed to occur, the event counter module is further configured to:
identify, in the sequence of numbers, a last particular number that corresponds to a cell in the programmed state, the last particular number associated with a current counter value (Tuyls, Paragraph [0137], see “The non-decreasing counter comprises a further multiple of one-time ;
determine a number of cells to be programmed for a next counter value (Tuyls, Paragraph [0137], see “the number of programmed cells in the further multiple may correspond to the value of the non-decreasing counter. Since the cells are one-time programmable, the counter cannot be decreased…if 5 memory cells are used, the non-decreasing counter can encode the values 0, 1, 2, 3, 4, 5 as the sequences 00000, 00001, 00011, 00111, 01111, 11111…the further multiple is represented as a linear sequence which is programmed from right to left”, where “if 5 memory cells are used…” is being read as determining a number of cells to be programmed for a next counter value);
identify particular numbers, in the sequence of numbers, that sequentially follow the last particular number, wherein a quantity of the particular number is equal to the determined number of cells to be programmed (Tuyls, Paragraph [0137], see “if 5 memory cells are used, the non-decreasing counter can encode the values 0, 1, 2, 3, 4, 5 as the sequences 00000, 00001, 00011, 00111, 01111, 11111…the further multiple is represented as a linear sequence which is programmed from right to left”, where “0, 1, 2, 3, 4, 5…” is being read as identifying particular numbers in the sequence of numbers, wherein a quantity of the particular number is equal to the determined number of cells to be programmed (i.e., in this case, 5 memory cells are programmed)); and
program at least one particular cell in the array of cells from the initial state to the programmed state, the particular numbers indicative of addresses of the at least one particular cell in the array of cells (Tuyls, Paragraph [0050], see “To determine if a one-time programmable memory cell is in the not-programmed or programmed state, also referred to as reading, measuring or sensing the cell, a sense amplifier of the memory device may be coupled to the memory cell, e.g., through the addressing mechanism”) (Tuyls, Paragraph [0059], see “Below we will mostly assume that further iterations apply burning energy only to memory cells that are still in the not-programmed state. The latter may be achieved by keeping track of the state of each memory cell, e.g., in a memory, e.g., a volatile memory, or by sensing a cell before programming it”) (Tuyls, Paragraph [0061], see “control unit 150 is arranged to apply the burning energy to each not-programmed memory cell before increasing the burning energy…control unit 150 may apply the first level burning energy to each memory cell in turn…control unit 150 increases the burning level to a second level, and applies the increased burning energy to the not-programmed cells. Two additional cells are now programmed, indicated with an arrow”, where at least one particular cell in the array of cells is programmed from the initial state to the programmed state).

Regarding claim 7, Tuyls as modified by Nagasawa teaches The device of claim 1, wherein, in response to a determination that the tampering event failed to occur, the event counter module is further configured to:
identify, in the sequence of numbers, a last particular number that corresponds to a cell in the programmed state, the last particular number associated with a current counter value (Tuyls, Paragraph [0137], see “The non-decreasing counter comprises a further multiple of one-time programmable memory cells…the non-decreasing counter is embodied as a sequence of one-time programmable memory cells, which are initially all in the not-programmed state. The non-decreasing counter can be increased by programming a next memory cell in the further multiple…the number of programmed cells in the further multiple may correspond to the value of the non-decreasing counter”, where “non-decreasing counter” is being read as a indicating a last particular number that corresponds to a cell in the programmed state);
determine a number of cells to be programmed for a next counter value (Tuyls, Paragraph [0137], see “the number of programmed cells in the further multiple may correspond to the value of the non-decreasing counter. Since the cells are one-time programmable, the counter cannot be decreased…if 5 memory cells are used, the non-decreasing counter can encode the values 0, 1, 2, 3, 4, 5 as the sequences 00000, 00001, 00011, 00111, 01111, 11111…the further multiple is represented as a linear sequence which is programmed from right to left”, where “if 5 memory cells are used…” is being read as determining a number of cells to be programmed for a next counter value), the number of cells is pseudo-random and dependent on the secret cryptographic key (Tuyls, Paragraph [0017], see “The random string may be used as an identification string, a cryptographic key, a seed of a cryptographic key, etc.”, where “random string” is being read as a cryptographic key and/or a seed of a cryptographic key, which is bound to each physical device and used to determine a number of cells to be programmed for a next counter value) (Tuyls, Paragraph [0093], see “The random number generator may generate a permutation of addresses of the memory cells…suppose that the number of memory cells is 16, numbered from 1 to 16. Then the random number generator could produce the permutation 2 12 3 15 9 7 11 8 5 10 6 13 4 16 14 1…the random number generator could be seeded by the data in the memory cell after an iteration, say after the first iteration using the data in memory cells 211”);
identify a set of numbers in the sequence of numbers corresponding to the next counter value, a first number in the set of numbers sequentially following the last particular number, and the set of numbers comprising sequential numbers in the sequence of numbers (Tuyls, Paragraph [0137], see “if 5 memory cells are used, the non-decreasing counter can encode the values 0, 1, 2, 3, 4, 5 as the sequences 00000, 00001, 00011, 00111, 01111, 11111…the further multiple is represented as a linear sequence which is programmed from right to left”, where “0, 1, 2, 3, 4, 5…” is being read as identifying particular numbers in the sequence of numbers, wherein a quantity of the particular number is equal to the determined number of cells to be programmed (i.e., in this case, 5 memory cells are programmed)); and
program a set of cells in the array of cells from the initial state to the programmed state, each number in set of numbers indicative of a corresponding cell in the set of cells (Tuyls, Paragraph [0050], see “To determine if a one-time programmable memory cell is in the not-programmed or programmed state, also referred to as reading, measuring or sensing the cell, a sense amplifier of the memory device may be coupled to the memory cell, e.g., through the addressing mechanism”) (Tuyls, Paragraph [0059], see “Below we will mostly assume that further iterations apply burning energy only to memory cells that are still in the not-programmed state. The latter may be achieved by keeping track of the state of each memory cell, e.g., in a memory, e.g., a volatile memory, or by sensing a cell before programming it”) (Tuyls, Paragraph [0061], see “control unit 150 is arranged to apply the burning energy to each not-programmed memory cell before increasing the burning energy…control unit 150 may apply the first level burning energy to each memory cell in turn…control unit 150 increases the burning level to a second level, and applies the increased burning energy to the not-programmed cells. Two additional cells are now programmed, indicated with an arrow”, where at least one particular cell in the array of cells is programmed from the initial state to the programmed state).

Regarding claim 8, Tuyls as modified by Nagasawa teaches The device of claim 7, wherein a size of the set of numbers is encoded into the sequence of numbers or a second sequence of numbers (Tuyls, Paragraph [0076], see “Note that this criterion is independent of the size of the groups and the probability of converting a not-programmed cell to a programmed cell”, where “size of the groups” is being read as a size of the set of numbers being encoded into a second sequence of numbers).

Regarding claim 13, Tuyls teaches A method of persistently storing event counts, the method comprising (Tuyls, Abstract, see “A programming device (110) arranged to obtain and store a random bit string in a memory device (100)…”):
generating, using a secret cryptographic key, a sequence of numbers arranged in a pseudorandom order, the sequence of numbers indicative of a sequence of addresses of cells in an array of cells (Tuyls, Paragraph [0092], see “the random number generator may use a pseudorandom number algorithm seeded by the content of a group of memory cells, say programmed in a previous iteration”) (Tuyls, Paragraph [0093], see “The random number generator may generate a permutation of addresses of the memory cells. For example, the memory cells may be consecutively numbered”, where “consecutively numbered” is being read as a sequence of numbers arranged in pseudorandom order, the sequence of numbers indicative of a sequence of addresses of cells in the array of cells), each cell in the array of cells programmable from an initial state to a programmed state to persistently encode data indicative of counter values associated with a  particular event (Tuyls, Abstract, see “the memory device (100) comprising multiple one-time programmable memory cells (122), a memory cell having a programmed state and a not-programmed state, the memory cell being one-time programmable by changing the state from the not-programmed state to the programmed state through application of an electric programming energy to the memory cell”) (Tuyls, Paragraph [0137], see “Since the cells are one-time programmable, the counter cannot be decreased. For example, if 5 memory cells are used, the non-decreasing counter can encode the values 0, 1, 2, 3, 4, 5 as the sequences 00000, 00001, 00011, 00111, 01111, 11111”, where data is encoded indicative of counter values associated with a particular event);
comparing addresses of cells having the programmed state with the sequence of addresses to determine whether a tampering event occurred at the array of cells  (Tuyls, Claim 11, see “wherein the authentication unit is arranged to compute multiple hashes over multiple parts of the data in the multiple memory cells after the threshold criterion has been reached…and store the hash in the helper data memory of the memory device…compare the computed multiple hashes with the stored multiple hash in the helper data memory, and if a first and second computed hash which are computed over overlapping parts, differ from the corresponding two stored hashes, then trying a limited number of corrections to the overlapping data until at least one of the first and second computed hash computed over the corrected part equals the corresponding stored hash”, where “hash” is being read as comprising the addresses of cells having the programmed state to determine whether a tampering event occurred); and
based on the determination:
	authenticating the array of cells; or
	performing a countermeasure (Tuyls, Claim 11, see “if a first and second computed hash which are computed over overlapping parts, differ from the corresponding two stored hashes, then trying a limited number of corrections to the overlapping data until at least one of the first and second computed hash computed over the corrected part equals the corresponding stored hash”, where the array of cells are authenticated if the hashes corresponding to one another and where “trying a limited number of corrections to the overlapping data until…” is being read as performing a countermeasure if the determination is made that the addresses of cells do not coincide).
Tuyls does not teach the following limitation(s) as taught by Nagasawa: comparing addresses of cells having the programmed state with the sequence of addresses to determine whether a tampering event occurred at the array of cells based on an order of addresses in the sequence of addresses.
	(Nagasawa, Column 3, Lines 59 – 65, see “FIG. 3 through 6 relate to the requisite data comparing operation…Addresses in a sequence as shown in FIG. 3 are applied to the address register 4c by the address section 6’ to which the negative pulse outputs are applied by controller 4f…”) (Nagasawa, Column 4, Lines 25 – 36, see “A PROM is used as the address section 6’ in order to reduce its vulnerability to tampering as compared to the address section 6 of FIG. 1…The signal from the controller triggers the PROM to output the address data and the check data bits to the address input register 4c in accordance with the timing shown in FIG. 3”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a programming device arranged to obtain and store a random bit string in a memory device, disclosed of Tuyls, by implementing techniques for wire-tap preventing, comprising of determining whether a tampering event occurs based on an order of addresses in the sequence of addresses, disclosed of Nagasawa.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for tamper resistant counters, comprising of determining whether a tampering event occurs based on an order of addresses in the sequence of addresses. This allows for better security management by making a comparison between the addresses of cells that have a programmed state and the sequence of addresses in memory to determine whether a tampering event occurred based on whether or not an invalid bit pattern is detected (Nagasawa, Column 4, Lines 25 – 36). 

Regarding claim 14, Tuyls as modified by Nagasawa teaches The method of claim 13, further comprising determining that the tampering event did not occur in response to a determination that the addresses of cells having the programmed state correspond to a valid counter value indicated by the sequence of addresses (Tuyls, Paragraph [0156], see “The PUF implementation may check that the counter value in OTP matches with the version number in the signed helperdata. If the values don’t match, the key should not be output”).

Regarding claim 15, Tuyls as modified by Nagasawa teaches The method of claim 14, wherein a first valid counter value is represented by a first set of programmed cells (Tuyls, Paragraph [0057], see “in a first iteration, control unit 150 may set the burning energy to a first level, and program a first subset of the memory cells”), and wherein a second valid counter value is represented by a second set of programmed cells that includes the first set of programmed cells (Tuyls, Paragraph [0057], see “in a second iteration, control unit 150 may set the burning energy to a second level, and program a second subset of the memory cells. The first and second subset may or may not overlap… For example, the second subset may comprise the not-programmed memory cells of the first subset…the first and second subset may be equal, or even both equal to all multiple memory cells”).

Regarding claim 16, Tuyls as modified by Nagasawa teaches The method of claim 13, wherein each cell in the array of cells comprises a one-time programmable memory cell (Tuyls, Abstract, see “the memory device (100) comprising multiple one-time programmable memory cells (122)”).

Regarding claim 17, Tuyls as modified by Nagasawa teaches The method of claim 13, further comprising, in response to determining that the tampering event failed to occur:
identifying, in the sequence of numbers, a last particular number that corresponds to a cell in the programmed state, the last particular number associated with a current counter value (Tuyls, Paragraph [0137], see “The non-decreasing counter comprises a further multiple of one-time programmable memory cells…the non-decreasing counter is embodied as a sequence of one-time programmable memory cells, which are initially all in the not-programmed state. The non-decreasing counter can be increased by programming a next memory cell in the further multiple…the number of programmed cells in the further multiple may correspond to the value of the non-decreasing counter”, where “non-decreasing counter” is being read as a indicating a last particular number that corresponds to a cell in the programmed state);
determining a number of cells to be programmed for a next counter value (Tuyls, Paragraph [0137], see “the number of programmed cells in the further multiple may correspond to the value of the non-decreasing counter. Since the cells are one-time programmable, the counter cannot be decreased…if 5 memory cells are used, the non-decreasing counter can encode the values 0, 1, 2, 3, 4, 5 as the sequences 00000, 00001, 00011, 00111, 01111, 11111…the further multiple is represented as a linear sequence which is programmed from right to left”, where “if 5 memory cells are used…” is being read as determining a number of cells to be programmed for a next counter value);
identifying particular numbers, in the sequence of numbers, that sequentially follow the last particular number, wherein a quantity of the particular number is equal to the determined number of cells to be programmed (Tuyls, Paragraph [0137], see “if 5 memory cells are used, the non-decreasing counter can encode the values 0, 1, 2, 3, 4, 5 as the sequences 00000, 00001, 00011, 00111, 01111, 11111…the further multiple is represented as a linear sequence which is programmed from right to left”, where “0, 1, 2, 3, 4, 5…” is being read as identifying particular numbers in the sequence of numbers, wherein a quantity of the particular number is equal to the determined number of cells to be programmed (i.e., in this case, 5 memory cells are programmed)); and
programming at least one particular cell in the array of cells from the initial state to the programmed state, the particular number indicative of an address of the at least one particular cell in the array of cells (Tuyls, Paragraph [0050], see “To determine if a one-time programmable memory cell is in the not-programmed or programmed state, also referred to as reading, measuring or sensing the cell, a sense amplifier of the memory device may be coupled to the memory cell, e.g., through the addressing mechanism”) (Tuyls, Paragraph [0059], see “Below we will mostly assume that further iterations apply burning energy only to memory cells that are still in the not-programmed state. The latter may be achieved by keeping track of the state of each memory cell, e.g., in a memory, e.g., a volatile memory, or by sensing a cell before programming it”) (Tuyls, Paragraph [0061], see “control unit 150 is arranged to apply the burning energy to each not-programmed memory cell before increasing the burning energy…control unit 150 may apply the first level burning energy to each memory cell in turn…control unit 150 increases the burning level to a second level, and applies the increased burning energy to the not-programmed cells. Two additional cells are now programmed, indicated with an arrow”, where at least one particular cell in the array of cells is programmed from the initial state to the programmed state).

Regarding claim 20, Tuyls teaches A device for persistently storing event counts, the device comprising (Tuyls, Abstract, see “A programming device (110) arranged to obtain and store a random bit string in a memory device (100)…”):
an array of cells, each cell in the array of cells configured to be programmed from an initial state to a programmed state to persistently encode data indicative of counter values associated with a particular event (Tuyls, Abstract, see “the memory device (100) comprising multiple one-time programmable memory cells (122), a memory cell having a programmed state and a not-programmed state, the memory cell being one-time programmable by changing the state from the not-programmed state to the programmed state through application of an electric programming energy to the memory cell”) (Tuyls, Paragraph [0137], see “Since the cells are one-time programmable, the counter cannot be decreased. For example, if 5 memory cells are used, the non-decreasing counter can encode the values 0, 1, 2, 3, 4, 5 as the sequences 00000, 00001, 00011, 00111, 01111, 11111”, where data is encoded indicative of counter values associated with a particular event);
means for generating, using a secret cryptographic key, a sequence of numbers arranged in a pseudorandom order, the sequence of numbers indicative of a sequence of addresses of cells in the array of cells (Tuyls, Paragraph [0092], see “the random number generator may use a pseudorandom number algorithm seeded by the content of a group of memory cells, say programmed in a previous iteration”) (Tuyls, Paragraph [0093], see “The random number generator may generate a permutation of addresses of the memory cells. For example, the memory cells may be consecutively numbered”, where “consecutively numbered” is being read as a sequence of numbers arranged in pseudorandom order, the sequence of numbers indicative of a sequence of addresses of cells in the array of cells);
means for comparing addresses of cells having the programmed state with the sequence of addresses to determine whether a tampering event occurred at the array of cells (Tuyls, Claim 11, see “wherein the authentication unit is arranged to compute multiple hashes over multiple parts of the data in the multiple memory cells after the threshold criterion has been reached…and store the hash in the helper data memory of the memory device…compare the computed multiple hashes with the stored multiple hash in the helper data memory, and if a first and second computed hash which are computed over overlapping parts, differ from the corresponding two stored hashes, then trying a limited number of corrections to the overlapping data until at least one of the first and second computed hash computed over the corrected part equals the corresponding stored hash”, where “hash” is being read as comprising the addresses of cells having the programmed state to determine whether a tampering event occurred);
means for authenticating the array of cells based on the determination (Tuyls, Claim 11, see “if a first and second computed hash which are computed over overlapping parts, differ from the corresponding two stored hashes, then trying a limited number of corrections to the overlapping data until at least one of the first and second computed hash computed over the corrected part equals the corresponding stored hash”, where the array of cells are authenticated if the hashes corresponding to one another and where “trying a limited number of corrections to the overlapping data until…” is being read as performing a countermeasure if the determination is made that the addresses of cells do not coincide); and
means for performing a countermeasure based on the determination (Tuyls, Claim 11, see “if a first and second computed hash which are computed over overlapping parts, differ from the corresponding two stored hashes, then trying a limited number of corrections to the overlapping data until at least one of the first and second computed hash computed over the corrected part equals the corresponding stored hash”, where the array of cells are authenticated if the hashes corresponding to one another and where “trying a limited number of corrections to the overlapping data until…” is being read as performing a countermeasure if the determination is made that the addresses of cells do not coincide).
Tuyls does not teach the following limitation(s) as taught by Nagasawa: means for comparing addresses of cells having the programmed state with the sequence of addresses to determine whether a tampering event occurred at the array of cells based on an order of addresses in the sequence of addresses.
	(Nagasawa, Column 3, Lines 59 – 65, see “FIG. 3 through 6 relate to the requisite data comparing operation…Addresses in a sequence as shown in FIG. 3 are applied to the address register 4c by the address section 6’ to which the negative pulse outputs are applied by controller 4f…”) (Nagasawa, Column 4, Lines 25 – 36, see “A PROM is used as the address section 6’ in order to reduce its vulnerability to tampering as compared to the address section 6 of FIG. 1…The signal from the controller triggers the PROM to output the address data and the check data bits to the address input register 4c in accordance with the timing shown in FIG. 3”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a programming device arranged to obtain and store a random bit string in a memory device, disclosed of Tuyls, by implementing techniques for wire-tap preventing, comprising of determining whether a tampering event occurs based on an order of addresses in the sequence of addresses, disclosed of Nagasawa.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for tamper resistant counters, comprising of determining whether a tampering event occurs based on an order of addresses in the sequence of addresses. This allows for better security management by making a comparison between the addresses of cells that have a programmed state and the sequence of addresses in memory to determine whether a tampering event occurred based on whether or not an invalid bit pattern is detected (Nagasawa, Column 4, Lines 25 – 36). 


Claims 4, 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tuyls, in view of Nagasawa, in further view of PEDERSEN et al. (U.S. PGPub. 2016/0173278), hereinafter Pedersen. 

	Regarding claim 4, Tuyls as modified by Nagasawa teaches The device of claim 1, wherein the event counter module is configured to 
	a first particular cell corresponding to a first particular number in the sequence of numbers is in the initial state; and
	a second particular cell corresponding to a second particular number in the sequence of numbers is in the programmed state, the second particular number following the first particular number in the sequence of numbers (Tuyls, Paragraph [0066], see “the memory cells 220 have been portioned into groups…control unit 150 may apply the first level burning energy to each memory cell of cells 220 in turn; evaluation the threshold criterion after completing a group…At the end of this iteration the burning energy is increased to the second level. As the percentage of programmed cells is below the threshold percentage, the next group of cells is also programmed. In this second iteration, first group 220 is programmed first”, where “first group 220 is programmed first” is being read as the first particular cell never being in the initial state whilst a second particular cell being in the programmed state, instead, the first particular cell is switched from the initial state to the programmed state before going onto the next cell, which ultimately avoids this error from occurring) (Tuyls, Paragraph [0082], see “the group 230.1 is programmed with an increasingly larger burning energy until at 233, e.g., until 50% of the cells are programmed. Until that point, the cells in the second group 230.2 are not programmed yet. Finally, the burning energy used in the final iteration of first group 230.1 is applied to all cells in second group 230.2…This embodiment reduces the programming time considerably, as only the first group needs to be programmed until a suitable burning energy is found).
	Tuyls as modified by Nagasawa do not teach the following limitation(s) as taught by Pedersen: The device of claim 1, wherein the event counter module is configured to determine that the tampering event occurred in response to a determination that:
	(Pedersen, Paragraph [0074], see “the method 400 comprises verifying S6 integrity of the session data. Verifying S6 integrity of the session data may comprise determining whether the integrity of the session data is corrupted, i.e. determining whether the session data has been tampered with or modified by an unauthorized party”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a programming device, disclosed of Tuyls, and techniques disclosed of Nagasawa, by implementing techniques for a hearing device with communication protection, comprising determining that a tampering event occurred, disclosed of Pederson. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for tamper resistant counters, comprising determining that a tampering event occurred. Determining that a tampering event occurs is highly valuable in a tamper resistant system by allowing the system to respond with countermeasures, such as deleting data and/or restricting access to the system in order to avoid data from being compromised by an unauthorized party (Pedersen, Paragraph [0074]).

Regarding claim 9, Tuyls as modified by Nagasawa does not teach the following limitation(s) as taught by Pedersen: The device of claim 8, wherein the size is pseudorandom and has a value of one, two, three, or four.
(Pedersen, Paragraph [0071], see “Obtaining and storing S2 a session key may comprise generating a 128-bits random or pseudo-random number…or any other bit-size random or pseudo-random number”, where “any other bit-size random or pseudo-random number” is analogous to comprising a size that is pseudorandom and has a value of one, two, three or four). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a programming device, disclosed of Tuyls, and techniques disclosed of Nagasawa, by implementing techniques for a hearing device with communication protection, comprising a size of numbers being pseudorandom and having a value of one, two, three or four, disclosed of Pedersen.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for tamper resistant counters, comprising a size of numbers being pseudorandom and having a value of one, two, three or four. Implementing the size of numbers to be generated pseudo-randomly allows for a faster speed in number generation and reproducibility. Also, utilizing a pseudo-random number generator provides robustness against e.g. replay attacks (Pedersen, Paragraph [0055]). 

Regarding claim 19, Tuyls as modified by Nagasawa does not teach the following limitation(s) as taught by Pedersen: The method of claim 13, wherein performing the countermeasure comprises at least one of deleting data from an external memory, deleting data from an internal memory, or restricting access to one or more operations of a processor.
	(Pedersen, Paragraph [0075], see “if it is determined that the session data has been tampered with or modified (by e.g. insertion, deletion, and/or substitution) by an unauthorized party, terminating S7 comprises rejecting the received session data, and terminating the session with e.g. an external device. Terminating S7 may comprise deleting the session key from e.g. the memory unit 203”, where “deleting the session key from e.g. the memory unit 203” is analogous to deleting data from an internal/external memory). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a programming device, disclosed of Tuyls, and techniques disclosed of Nagasawa, by implementing techniques for communication protection, comprising when a tampering event occurs, counter measuring with deleting data from an external/internal memory, disclosed of Pedersen.    
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for tamper resistant counters, comprising when a tampering event occurs, counter measuring with deleting data from an external/internal memory. Deleting data from an external/internal memory when a tampering event occurs allows for better security management by preventing unauthorized parties from using/viewing the data (Pedersen, Paragraph [0075]). 


Claims 10-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tuyls, in view of Nagasawa, in further view of Cella et al. (U.S. PGPub. 2018/0284735), hereinafter Cella.

	Regarding claim 10, Tuyls as modified by Nagasawa does not teach the following limitation(s) as taught by Cella: The device of claim 1, wherein the particular event is associated with at least one of powering on a flight computer or booting the flight computer.
	(Cella, Paragraph [0010], see “including a self-organizing, multi-sensor data collector that can optimize data collection, power and/or yield based on conditions in its environment…”, where “multi-sensor data collector” is analogous to being comprised within a flight computer) (Cella, Paragraph [0838], see “torsional analysis may facilitate the understanding of the health and expected life of various components associated with the drive trains of vehicles, such as cranes, bulldozers…security vehicles, underwater vehicles, watercraft, aircraft, automobiles, trucks, trains and the like…The evaluation of the sensor data with the model of the system geometry and operating conditions may be useful in identifying unexpected torsion…”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a programming device, disclosed of Tuyls, and techniques disclosed of Nagasawa, by implementing techniques for industrial internet of things data collection in a network, comprising the particular event being associated with at least one of powering on a flight computer, disclosed of Cella. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for tamper resistant counters, comprising the particular event being associated with at least one of powering on a flight computer. This allows for the implementation for tamper resistant counters to be integrated within a flight computer in order to detect whether a flight computer has been tampered with or not (Cella, Paragraph [0010] and [0838]). 

	Regarding claim 11, Tuyls as modified by Nagasawa does not teach the following limitation(s) as taught by Cella: The device of claim 1, wherein the particular event is associated with an automotive security system.
	(Cella, Paragraph [0010], see “including a self-organizing, multi-sensor data collector that can optimize data collection, power and/or yield based on conditions in its environment…”, where “multi-sensor data collector” is analogous to being comprised within a flight computer) (Cella, Paragraph [0838], see “torsional analysis may facilitate the understanding of the health and expected life of various components associated with the drive trains of vehicles, such as cranes, bulldozers…security vehicles, underwater vehicles, watercraft, aircraft, automobiles, trucks, trains and the like…The evaluation of the sensor data with the model of the system geometry and operating conditions may be useful in identifying unexpected torsion…”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a programming device, disclosed of Tuyls, and techniques disclosed of Nagasawa, by implementing techniques for industrial internet of things data collection in a network, comprising the particular event being associated with an automotive security system, disclosed of Cella.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for tamper resistant counters, comprising the particular event being associated with an automotive security system. This allows for the implementation for tamper resistant counters to be integrated within an automotive security system, in order to detect whether an automotive security system has been tampered with (Cella, Paragraph [0010] and [0838]).

Regarding claim 18, Tuyls as modified by Nagasawa does not teach the following limitation(s) as taught by Cella: The method of claim 13, wherein the particular event is associated with at least one of powering on a flight computer or booting the flight computer.
	(Cella, Paragraph [0010], see “including a self-organizing, multi-sensor data collector that can optimize data collection, power and/or yield based on conditions in its environment…”, where “multi-sensor data collector” is analogous to being comprised within a flight computer) (Cella, Paragraph [0838], see “torsional analysis may facilitate the understanding of the health and expected life of various components associated with the drive trains of vehicles, such as cranes, bulldozers…security vehicles, underwater vehicles, watercraft, aircraft, automobiles, trucks, trains and the like…The evaluation of the sensor data with the model of the system geometry and operating conditions may be useful in identifying unexpected torsion…”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a programming device, disclosed of Tuyls, and techniques disclosed of Nagasawa, by implementing techniques for industrial internet of things data collection in a network, comprising the particular event being associated with at least one of powering on a flight computer, disclosed of Cella. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for tamper resistant counters, comprising the particular event being associated with at least one of powering on a flight computer. This allows for the implementation for tamper resistant counters to be integrated within a flight computer in order to detect whether a flight computer has been tampered with or not (Cella, Paragraph [0010] and [0838]). 


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tuyls, in view of Nagasawa, in further view of Pedersen, in further view of Cella.

	Regarding claim 12, Tuyls does not teach the following limitation(s) as taught by Cella: The device of claim 1, wherein the array of cells, the sequence generator, and the event counter module are integrated on a die, the die further comprising a processor
	(Cella, Paragraph [1810], see “A processor may include one or more cores that may enhance speed and performance of a multiprocessor…the processor may be a dual core processor, quad core processors, other chip-level multiprocessor and the like that combine two or more independent cores (called a die)”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a programming device, disclosed of Tuyls, and techniques disclosed of Nagasawa, by implementing techniques for industrial internet of things data collection in a network, comprising integrating different modules onto a die, the die further comprising a processor, disclosed of Cella.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for tamper resistant counters, comprising integrating different modules onto a die, the die further comprising a processor. The benefits of utilizing a die include size reduction and/or increased integration, a potential for improved power management, electrical performance, as well as a potential for operation at extreme temperatures (Cella, Paragraph [1810]). 
Tuyls as modified by Nagasawa and further modified by Cella do not teach the following limitation(s) as taught by Pedersen: wherein the countermeasure comprises at least one of deleting data from an external memory, deleting data from an internal memory, or restricting access to one or more operations of the processor.
	(Pedersen, Paragraph [0075], see “if it is determined that the session data has been tampered with or modified (by e.g. insertion, deletion, and/or substitution) by an unauthorized party, terminating S7 comprises rejecting the received session data, and terminating the session with e.g. an external device. Terminating S7 may comprise deleting the session key from e.g. the memory unit 203”, where “deleting the session key from e.g. the memory unit 203” is analogous to deleting data from an internal/external memory). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a programming device, disclosed of Tuyls, techniques disclosed of Nagasawa, and techniques disclosed of Cella, by implementing techniques for communication protection, comprising when a tampering event occurs, counter measuring with deleting data from an external/internal memory, disclosed of Pedersen.    
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for tamper resistant counters, comprising when a tampering event occurs, counter measuring with deleting data from an external/internal memory. Deleting data from an external/internal memory when a tampering event occurs allows for better security management by preventing unauthorized parties from using/viewing the data (Pedersen, Paragraph [0075]). 



Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2433                                  

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433